Citation Nr: 1512825	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-34 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for groin strain.

2.  Entitlement to service connection for residuals of heat injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from January 1999 to January 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted service connection for groin strain with a 0 percent rating effective May 4, 2009, the day the disability claim was received.  During the appeal, a March 2010 rating decision granted a higher rating of 10 percent for the groin strain, effective May 4, 2009.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  
 
The issue of service connection for residuals of heat injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period, the groin strain has been manifested by painful muscle spasms and difficulty urinating, more nearly approximating a moderate Muscle Group XVI injury.

2.  For the entire initial rating period, the groin strain has not more nearly approximated a moderately severe Muscle Group XVI injury.






CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for groin strain have not been met or more nearly approximated for the entire initial rating period on appeal.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1 - 4.7, 4.40, 4.56, 4.73, Diagnostic Code (DC) 5316 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the initial disability rating assigned for the groin strain following the grant of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.

Regarding VA's duty to assist in claims development, the Board notes that the RO made a formal finding on the incompleteness of service treatment records; however, the Board finds this was made in error and the complete service treatment records are of record.  The formal finding on the incompleteness of service treatment records is based on the unavailability of a service separation examination; however, on the VA Form 21-526 (Veteran's Application for Compensation and/or Pension) the Veteran notes that he did not have a service separation examination and the service treatment records include a service separation examination waiver.  

Post-service treatment records adequately identified as relevant to the appeal have been obtained and are associated with the record.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  In consideration of the foregoing, the Board concludes VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).  

The Veteran was provided with VA examinations in July 2009, September 2010, and February 2011.  Collectively, the VA examination reports include all relevant findings and medical opinions needed to fairly decide the appeal.  The VA examiners took a thorough and accurate history of the groin strain from the Veteran, including history of onset, diagnosis, report of symptomatology and impairment, and treatment.  The VA examiners considered the Veteran's subjective complaints as related to current groin strain symptomatology and its effects on his daily life, and performed a thorough examination.  The July 2009 and September 2010 VA examiners also reviewed the claims file.  

The February 2011 VA examiner did not review the claims file; however, the Board finds that the February 2011 VA examiner had adequate facts and data regarding the history and condition of the groin strain.  The February 2011 VA examiner conducted an extensive interview of the Veteran regarding the current and past symptoms, treatment, and functional limitations.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Moreover, the VA examiner confirmed review of  the medical records as part of the February 2011 groin strain examination.  Neither the Veteran nor the representative has cited to any relevant history, symptom, or functional impairment that was present at the time of the February 2011 VA  examination that was not considered by the VA examiner.

There is neither allegation nor indication of a material change in condition of the groin strain since the last VA examination.  For these reasons, the Board finds that the VA examination reports are adequate for deciding the initial rating appeal.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Criteria

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Analysis of Initial Rating for a Groin Strain

For the entire initial rating period from May 4, 2009, the groin strain is rated at 10 percent under the rating criteria at 38 C.F.R. § 4.73, DC 5316 for moderate impairment of Muscle Group XVI.  The functions of Muscle Group XVI are flexion of the hip and the muscles involved include the psoas, iliacus, and pectineus.  A moderate injury warrants a 10 percent rating.  A moderately severe injury warrants a 30 percent rating.  A severe injury warrants a 40 percent rating.  38 C.F.R. § 4.73, DC 5316.

Muscle group damage is categorized as mild, moderate, moderately severe, and/or severe, and evaluated accordingly.  38 C.F.R. § 4.56.  Disability of a muscle group is based on impaired joint motion and its ability to perform its full work.  Principal symptoms are weakness, fatigability, coordination, swelling, deformity, and atrophy.  The principal factors are impairment of delicate coordination, strength of scar bound muscles, and lowering of fatigue threshold.  Skin scars are incidental and negligible but allow for envisaging the whole track of the missile, including any bony or nerve involvement.  It is the deep intra-and inter-muscular scarring that is disabling.  Through-and-through or other wounds of the deep structure almost invariably cause scarring so that muscles pull against other muscles causing incoordination and loss of strength.  Prolonged exertion brings about fatigue and pain, thus interfering with function.  38 C.F.R. §§ 4.47, 4.48, 4.49, 4.50, 4.51, 4.54 (2014).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c). 

Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effective of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d). 

Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  Id.  

Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  
(C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  
(G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  
The Veteran contends that ever since he fell off a ladder during basic training in March 1999, he gets painful spasms when taking a sudden slip, fall, or somewhat hard landing.  The Veteran also contends that he has difficulty urinating due to the spasms.  Specifically, the Veteran contends that when he drains the bladder fully, he can feel the muscle spasm coming on and usually tries to cut the urine flow short, but it is hard to completely stop urine flow in this situation.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the groin strain has been productive of no more than moderate impairment of Muscle Group XVI throughout the entire initial rating period, which is commensurate with the 10 percent rating assigned under DC 5316.

The July 2009 VA examination report notes the Veteran reports ongoing spasms, including spasm when emptying the bladder.  The July 2009 VA examination report also notes no loss of deep fascia or muscle substance, no muscle herniation, and that no motion of any joint is limited by muscle disease or injury.  The September 2010 VA examination report notes pain behind the scrotum.  The February 2011 VA examination report notes pain, episodes of "Charley horse" type pain in the perineal area with some activities, sensation of hesitancy of urination at end of stream, and moderate weekly flare-ups of muscle spasms for a period of hours, brought on by slipping, a hard step down from a step or ladder, and physical labor.  The February 2011 VA examination report also notes no loss of deep fascia or muscle substance, no muscle herniation, and that no motion of any joint is limited by muscle disease or injury.  These findings are consistent with the May 2009 statement from the Veteran's private chiropractor who notes the Veteran's complaints of pain behind the genital area caused by jarring movement, voiding the bladder completely, or sneezing. 

Based on the above, the Board finds that the criteria for an initial rating in excess of 10 percent for the service-connected groin strain have not been met or more nearly approximated for any period.  38 C.F.R. §§ 4.3, 4.7, 4.73.  For the entire initial rating period, the groin strain has been manifested by painful muscle spasms and difficulty urinating, more nearly approximating moderate impairment of Muscle Group XVI.  The Board finds that the groin strain has not more nearly approximated moderately severe impairment of Muscle Group XVI.

Service treatment records do not show hospitalization for a prolonged period for treatment of the groin strain; rather, the Veteran reports he was put on a limited-activity profile for approximately a week.  As discussed above, both the July 2009 and February 2011 VA examiners noted no loss of deep fascia or muscle substance.  The February 2011 VA examiner also noted no muscle weakness.  

The Board has considered a separate rating for the Veteran's difficulty urinating.  As noted above, in a June 2009 statement, the Veteran contends that when he drains the bladder fully, he can feel the muscle spasm coming on and usually tries to cut the urine flow short, but it is hard to completely stop urine flow in this situation.  In a May 2009 statement, the Veteran's private chiropractor noted that voiding the bladder completely will cause sharp pain.  The July 2009 VA examination report notes that the Veteran reports spasms when he empties the bladder.  The July 2009 VA examination report also notes that the Veteran has hesitancy / difficulty starting the stream but does not have a weak or intermittent stream, dysuria, dribbling, straining to urinate, hematuria, urine retention, urethral discharge, urinary leakage, a history of recurrent urinary tract infections (UTI), a history of obstructed voiding, a history of renal dysfunction, a history of acute nephritis, or a history of hydronephrosis.  The September 2010 VA examination report notes that the Veteran denied dysuria, incontinence, surgery on any part of the urinary tract, or recurrent UTIs.  The September 2010 VA examination report also notes that the Veteran has never required catheterizations or bladder drainage procedures and has never had invasive or noninvasive procedures on a regular basis.  The February 2011 examination report notes that the Veteran complains of hesitancy of urination at end of stream.

Under the voiding dysfunction criteria set forth in 38 C.F.R. § 4.115a, a 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: 1.  Post void residuals greater than 150 cc; 2.  Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); 3.  Recurrent UTIs secondary to obstruction; 4.  Stricture disease requiring periodic dilation every 2 to 3 months.  While the Veteran has reported hesitancy of urination at end of stream, it is not compensable and thus does not warrant a separate rating.  As noted above, the private chiropractor's May 2009 statement and the Veteran's June 2009 statement note that the Veteran drains the bladder fully.  The July 2009 VA examination report notes that the Veteran does not have urine retention.  The July 2009 VA examination report also notes that the Veteran does not have a weak or intermittent stream.  The July 2009 and September 2010 VA examination reports note no history of recurrent UTIs. The September 2010 VA examination report noes the Veteran has never had invasive or noninvasive procedures on a regular basis.  In consideration of the foregoing, the Board finds the Veteran's reported difficulty urinating is noncompensable and thus does not warrant a separate rating.

For the reasons discussed above, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 10 percent moderate muscle disability, as reflected by the Veteran's symptoms and the level of impairment caused by the Muscle Group XVI injury; therefore, a disability rating in excess of 10 percent for the service-connected groin strain is not warranted for any period.  See 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Referral Analysis

The Board has considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board finds that all the symptomatology and impairment caused by the groin strain are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The groin strain has been manifested by 
painful muscle spasms and difficulty urinating.  The schedular rating criteria specifically provides for disability ratings based on injuries of different muscle groups (here DC 5316 for Muscle Group XVI) and also criteria for evaluation the level of impairment based on history and current residuals (see 38 C.F.R. § 4.56). 
In this case, comparing the Veteran's disability level and symptomatology of the groin strain to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  The schedular rating criteria also specifically provides for disability ratings based on voiding dysfunction (difficulty urinating), although the Veteran's difficulty urinating that has manifested symptoms of hesitancy at end of stream does not more nearly approximate the schedular rating criteria to warrant a separate, compensable rating.    

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  
	
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


Consideration of TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an initial or increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to groin strain; rather, at the February 2011 VA examination, the Veteran reported that he was employed fulltime as a millwright.  The Board notes that in a November 2010 statement the Veteran contends that he plans on shutting down his business to move out of state, in part because he is unable to handle labor; however, the Veteran attributes this  to the residuals of the non-service-connected heat injury rather than the groin strain.  Furthermore, as discussed above, the Veteran was still employed as of February 2011.  For these reasons, the Board finds that the issue of entitlement to a TDIU has neither been raised by the Veteran nor the record in this case.


ORDER

An initial disability rating in excess of 10 percent for groin strain is denied.


REMAND

Service Connection for Residuals of Heat Injury

The Veteran contends that he incurred a heat injury in July 2001 when he passed out while on a march as part of training for the Expert Infantryman's Badge.  The Veteran contends that an episode of UTI and dehydration preceding the July 2001 march contributed to the severity of the heat injury.  The Veteran contends that he did not experience heat related issues before the July 2001 incident but currently experiences residuals of the heat injury, including profuse sweating (especially of the feet, groin, and scalp), general fatigue, muscle cramps, serious dehydration, and heat exhaustion, which can not be prevented despite heavy hydration.  The Veteran reports that during a serious episode his heart pounds extremely hard, he experiences severe headache from thickened blood, dizziness, and clumsiness, shorter and shallow breaths, and severe fatigue. 

Service treatment records are absent records of a July 2001 incident, but indicate that the incident described above occurred in August 2001.  A service treatment record dated August 14, 2001 notes a diagnosis of UTI, to be treated with increased fluids.  A service treatment record dated August 21, 2001 notes that the Veteran came in for a possible heat injury and was assessed as being dehydrated secondary to a road march and was placed on a twenty-four hour profile.

The Veteran was provided with a July 2009 VA examination.  The July 2009 VA examiner diagnosed the Veteran with heat injury but found no significant effects.  The July 2009 VA examiner opined that it is less likely than not that increased sweating or body order is due to heat injury in the military, with the rationale that "some people are more predisposed to heat injury but there are not these usual sequelae."  The July 2009 VA examiner did not address whether the claimed residuals of general fatigue, muscle cramps, serious dehydration, and heat exhaustion, which can not be prevented despite heavy hydration, are related to an in-service heat injury.  

In consideration of the foregoing, the Board finds that the July 2009 VA medical opinion was inadequate because the VA examiner did not provide an opinion on the nature and etiology of all the claimed residuals of the in-service heat injury.  Where VA provides a veteran an examination in a service connection claim the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-125 (2007).


Accordingly, the issue of service connection for residuals of heat injury is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records pertaining to the residuals of heat injury and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e) (2014).   

2.  Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for any treatment (medical) records not yet obtained pertaining to any private medical treatment received for residuals of heat injury.  After obtaining a completed VA Form 21-4142, obtain the treatment (medical) records.  The Veteran should also be advised that he may alternatively submit the private treatment records to VA.  Any documents received by VA should be associated with the record.  Any and all negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

3.  Obtain a supplemental medical opinion from the July 2009 VA medical examiner (or another appropriate medical professional, if the July 2009 VA examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner.  In the addendum report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should provide the following medical opinion: 

The examiner is asked to identify any and all disabilities by diagnosis that are as likely as not (i.e., a 50 percent or higher degree of probability) a current residual of the heat injury sustained during active service in August 2001.  Please specifically address the reported symptoms of general fatigue, muscle cramps, serious dehydration, and heat exhaustion, which can not be prevented despite heavy hydration.

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against causation or aggravation.  Please explain the basis for the opinion.

4.  Thereafter, readjudicate the claim on the merits.  If the benefit sought remains denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


